Citation Nr: 1728076	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1958 to November 1977.  

These matters come before the Board of Veterans' Appeals (Board) from February 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right eye disability and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disability, degenerative joint disease (DJD) of the cervical spine, is attributable to active service.


CONCLUSION OF LAW

A back disability, DJD of the cervical spine was incurred in wartime service. 38 U.S.C.A. §§ 5107, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of service connection herein, no further discussion of such duties is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The Board notes that the Veteran had active service during a period of war and the provisions of 38 U.S.C.A. § 1154 (b) is applicable. 

III.  Analysis

The Veteran contends he is entitled to service connection for residuals of a back or more specifically a neck disability, which has been diagnosed in private and VA medical records as DJD of the cervical spine.  The Veteran has consistently stated that his work as a Navy diver involved wearing heavy diving equipment and multiple hard hat dives as well as welding, and he injured his neck on multiple occasions.  He detailed these incidents in several written statements, but most thoroughly in his February 2017 testimony before the undersigned.  

The Veteran's personnel records confirm that he was a Navy diver.  

The Veteran does not urge nor does the record document diagnosis and treatment of DJD of the cervical spine in service or within the first post-service year.  In fact, the Veteran testified generally that while he did seek some acute treatment from corpsmen in his unit at times, overall he did not complain or seek treatment in service in large part because he was young and strong.  Rather, the record does not show documented complaints for and treatment of the cervical spine for some 20 years following service.  In September 2009, he underwent cervical fusion at C3-4 following the onset of subacute bilateral arm pain with MRI documenting cervical nerve impingement.  Thereafter, his symptoms were documented as having returned again following a motor vehicle accident.  

While the Board has reviewed the entire record, it finds three pieces of evidence to be the most critical in assessing whether the current disability is related to service.

First, the Veteran's non-VA neurosurgeon provided an opinion on this matter in October 2009.  C.J.W., M.D., noted as follows:

Patient who underwent an anterior cervical decompression and fusion wishes to know whether his years as a Navy diver and multiple episodes of decompression could have contributed to his cervical pathology. Given the nature of the findings at surgery; I certainly believe this is quite likely. I will attach this note to his chart if the VA wishes to access my opinion.

Second, the VA examination in July 2016 contains the examiner's opinion that the current DJD of the cervical spine is less likely as not incurred in or caused by the damage/injury as a Navy diver during service.  The VA physician noted that, owing to the 20 year gap between service and neck complaints or treatment, he could not, "find sufficient evidence in the available record to indicate that there is a 50% likelihood that the veteran's cervical DJD was incurred during or caused by active duty service."  

The last critical piece of evidence is the Veteran's February 2017 testimony.  The Board finds the testimony to be candid, detailed and not inconsistent with the record.  The Veteran explained that he performed all types of diving because he was on various types of ships during his career.  He performed many hard hat dives, with air and mixed gas, scuba diving, and airline mask diving.  His deepest dive was 365 feet down on Father's Day in 1972.  He described an incident of coming up feet first on a hard hat rig from about 80 feet.  He described an incident aboard the USS Wasp where he hurt himself when he had a wrench propped on his shoulder and moved his back the wrong way.  His diving involved making repairs.  He added that over the years he has been a tough guy and not complained about his problems, which has probably hurt him at this point.  The Veteran is competent to describe his ongoing symptoms since service and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue before the Board is whether the Veteran's current disability is related to service and specifically the documented diving activities.  The Board notes that the Veteran served during a time of war and the provisions of 38 U.S.C.A. § 1154 (b) are applicable.  The Board has competent and credible reports from the Veteran regarding hurting his neck during dives in-service and ongoing pain and symptoms of such.  We accept that the Veteran was injured as described by him while diving in service.  In addition, the Board has been presented with the favorable non-VA neurosurgeon's 2009 opinion and the unfavorable 2016 VA examination report.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The non-VA neurosurgeon based his opinion on his knowledge that the Veteran performed dives in service and his knowledge of the Veteran's surgery and current condition.  There is nothing critical that the neurosurgeon did not know about this case when he rendered his opinion.  The Board finds the opinion of considerable probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

While the VA examiner also reviewed the claim and examined the Veteran, he cited to the 20 year gap in time between service and treatment as the basis for not finding support in the record for a relationship.  However, the Veteran's subsequent detailed testimony elicited by the undersigned fills that gap to the Board's satisfaction.  The 2016 VA opinion is accorded less probative value for this reason.  

To the extent that there is any remaining doubt as to the existence of a relationship between current disability and dive injuries in service, such doubt is resolved in favor of the Veteran.  Therefore, the Veteran's claim of entitlement to service connection for a back disability, specifically DJD of the cervical spine, is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a back disability, DJD of the cervical spine, is granted.


REMAND

Additional action is warranted as to the claims of service connection for diabetes and right eye condition in order to fulfill VA's duty to assist him in substantiating his claim.  38 C.F.R. § 3.159 (2016).  

I.  Right Eye

The Veteran testified that, as a welder in service, he got slag in his eye on at least two occasions.  He cited one occasion in 1972 when he was stationed at Key West.  He had to wear an eye patch for about a week.  

The Veteran also testified that he was receiving ongoing treatment for his eye condition at the local VA medical center, and that he had upcoming treatment.  He also noted that he had treatment in Vancouver that was relevant to this claim.  He testified that he believed these records would be relevant to the issue of whether he has a current eye condition that is related to the slag incidents in service, and he was going to attempt to obtain those records, but none have been forthcoming as of the date of this decision.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim.  Also, the Veteran should be assisted with obtaining the 'Vancouver' records he identified at his hearing, consistent with 38 C.F.R. § 3.159.  

II.  Diabetes Mellitus

The Veteran alleges that diabetes mellitus, diagnosed in 2000, is due to Agent Orange exposure in Guam, thus he seeks presumptive service connection based on herbicide exposure.  

The VA Adjudication Procedure Manual provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam, Thailand, or the Demilitarized Zone in Korea.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a).  Specifically, if the Veteran alleges exposure to herbicides in other locations, like Guam, he should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should provide the Veteran's detailed description to the Compensation Service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity.

In the initial adjudication of this claim, the RO found in January 2013 that the information required to corroborate the exposure to Agent Orange described by the Veteran was insufficient to send to the U.S. Army and Joint' Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  On review of the record, the Board finds there is now sufficient information to request this research from the JSRRC as the Veteran's period of service in Guam is definite, and appear to be between November 1963 and November 1965.  Where a period of time identified by the Veteran is longer than the two month period required by the JSRRC, the duty to assist requires VA to submit multiple 60-day record searches.  See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).  Further, the Veteran has provided his own testimony and secondary source evidence from internet articles and prior Board decisions that, while not precedential, are persuasive in their findings that Agent Orange or other pesticides/herbicides may have been used in Guam during his time in service.  The Veteran alleges he was exposed while patrolling fences near vegetation at US Naval Station Guam.  In order to adjudicate the claim, the JSRRC must research whether or not herbicides, to include Agent Orange, or pesticides were used in Guam during the Veteran's time on the island.  Because diabetes mellitus is listed among the disease in 38 C.F.R. § 3.309 (e), if exposure to herbicides as defined by 38 C.F.R. § 3.307 (a)(6) is established, the Veteran's diabetes may be presumptively service connected if herbicide exposure is established. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file Portland VA treatment records dated subsequent to July 15, 2016, relating to the appellant's right eye and diabetes mellitus.

2.  Ask the Veteran either to submit all outstanding private treatment records concerning his right eye and diabetes mellitus or to provide enough information to identify and locate any such reports along with an authorization for their release to VA.  If the Veteran provides information along with authorization, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  The AOJ should request from the Compensation Service a review of the inventory of herbicide and pesticide operations maintained by the DoD to determine whether herbicides or pesticides were used or tested in Guam during the Veteran's service.  If exposure is not verified by the request to Compensation Service, the AOJ should request the JSRRC verify the presence of herbicides, such as Agent Orange, or pesticides on the island of Guam for the period of November 1963 and November 1965 (or the more specific dates that the Veteran was stationed there, if they are found to differ from these dates), using different 60-day requests to cover the entire relevant service period.  If either the Compensation Service or the JSRRC determine that the Veteran was exposed to Agent Orange in service, the AOJ should readjudicate the claim, noting the presumptive provisions found in 38 C.F.R. § 3.3.09(e).

4.  After undertaking the above actions and any other necessary development (including additional development suggested by the above), the AOJ should then review the record and readjudicate the claims.  If any benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


